Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/22 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 34, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0004143 (hereinafter referred as “Beiriger”), in view of US 2013/0281965 (hereinafter referred as “Kamen”).
Regarding claims 34, Beiriger teaches a blood treatment apparatus (fig. 1) comprising an extracorporeal circuit comprising a dialyzer (110), a blood conveying side and a dialysate conveying side ([0232] discloses that dialysate circuit is not described in detail, and [0271] discloses a known configuration of dialysate circuit where fresh dialysate is supplied and spent dialysate is disposed of or recycled and reused), the circuit comprising:
An arterial conduit section (105, from patient) connected to the dialyzer; a venous conduit section (105, to patient) connected to the dialyzer; the dialysate conveying side comprising a fresh dialysate circuit connected to the dialyzer and spent dialysate conduit connected to the dialyzer (refer paragraph [0271]);
The blood conveying side of the circuit connected to a first source of first fluid (116 or 118), a first conduit portion connected to the first source and to a connection (refer junction point connecting sources 116 and 118), the first conduit portion extending directly from the first source to the connection without a pump therebetween (Refer fig. 1, there are no pumps provided between the source of fluids and junction point); a second source of second fluid (116 or 118), a second conduit portion connected to the second source and to the connection/junction (refer fig. 1), a third conduit portion extending from the connection/junction to the arterial conduit section and comprising a first conveying device (132); a second conveying device (occluders 130) arranged to convey second fluid through second conduit portion to the connection (junction);
and a control unit configured to receive signals from and send signals to various components of the device (103) to control volume of liquid delivered to the arterial line ([0239]-[0241]). 
Beiriger further discloses that change in weight of the vials (fluid sources) during delivery process can be used to determine the amount of liquid delivered, and also discloses a drip counted is provided on the drip chamber to measure how many drips are delivered to determine total volume of liquid delivered [0388]). Referencing the measured volume to a reference database is an inherent characteristic of a control system and would be obvious since Beiriger discloses monitoring of the signals received by various sensors and controlling components of the system based on the received information.
Beiriger also discloses that while he drug pumps 132, 732 have been described as peristaltic pumps, other types of mechanical pumps, including but not limited to "finger" peristaltic pumps, diaphragm pumps, solenoid pumps, syringe pumps, hydraulic pumps, piston pumps, pod pumps, and electric motor pumps, can be used [0389]. Selection of type of pump would have been an obvious matter of design choice to one of ordinary skill in the art since Beiriger suggest that other types of pumps including syringe pumps can be used.
Beiriger does not disclose monitoring distance by which the plunger of a syringe pump has moved.
Kamen teaches a pump for administering an agent to a patient includes a housing, a syringe seat, and a bumper (abstract). Kamen further discloses that “Syringe pumps are used in a variety of medical applications, such as for intravenous delivery of liquid medications, for example a patient in an intensive-care unit (ICU), for an extended length of time. Syringe pumps may be designed so that needles, tubing, or other attachments are attachable to the syringe pump. Syringe pumps typically include a plunger mounted to a shaft that pushes a liquid out of a reservoir. The reservoir may be a tube-shaped structure having a port at one end such that the plunger can push (i.e., discharge) the liquid out of the syringe pump. Syringe pumps can be coupled to an actuator that mechanically drives the plunger to control the delivery of liquid to the patient” [0126]. Kamen also teaches “The method includes the acts of: receiving a target flow rate of the syringe loaded on the syringe pump; determining a therapy actuation speed corresponding to the target flow rate; actuating the plunger of the syringe out of the barrel at a first predetermined speed until a force sensor coupled to the plunger measures a force that is less than a first predetermined force threshold or the plunger travels out of the barrel by a first predetermined distance; actuating the plunger of the syringe into the barrel at a second predetermined speed greater than the therapy actuation speed until the force sensor coupled to the plunger measures a force that exceeds a second predetermined threshold or the plunger travels into the barrel by a second predetermined distance; and actuating the plunger of the syringe into the barrel at the therapy actuation speed” ([0182], [0187]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Beiriger with teachings of Kamen to provide the second conveying device comprising a syringe pump comprising a stamp, and wherein the second monitoring device is configured to detect the distance by which the stamp of the second conveying device is moved, and to compare, with a comparing device, the detected distance with reference data because one of ordinary skill in the art would have had a reasonable expectation of success in applying a known technique of using a syringe pump and controlling a distance of the stamp/plunger of the syringe pump to a known device of conveying fluid to achieve predictable result of determining/controlling flow rate.
Regarding claim 42, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Whether the second fluid is heparin or other type of fluid does not structurally change the second source of modified Beiriger.
Regarding claim 43, Beiriger discloses that the apparatus is a hemodialysis system [0188].
Regarding claim 44, Beiriger discloses change in weight of the vials (fluid sources) during delivery process can be used to determine the amount of liquid delivered. It would have been obvious to one of ordinary skill in the art to incorporate weight monitoring in the control unit to monitor weight of the sources as suggested by Beiriger.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Beiriger, in view of Kamen as applied to claim 34 above, and further in view of US 2011/0004351 (hereinafter referred as “Kelly”).
Regarding claim 35, modified Beiriger teaches limitations of claim 34 as set forth above. Modified Beiriger does not teach that the extracorporeal blood circuit comprises a blood cassette. However, use of blood cassettes in dialysis systems is well known in the art. Kelly teaches a dialysis system that includes a dialysis fluid cassette-based membrane blood pump; a dialyzer in fluid communication with the blood pump; first and second dialysis fluid cassette-based balance chambers each having (i) a fresh dialysis fluid compartment in fluid communication with the dialyzer and (ii) a spent dialysis fluid compartment; a dialysis fluid cassette-based fresh dialysis fluid membrane pump in fluid communication with the fresh dialysis fluid compartments of the first and second balance chambers; a dialysis fluid cassette-based spent dialysis fluid membrane pump in fluid communication with the dialyzer and the spent dialysis fluid compartments of the first and second balance chambers; and which is configured to receive a data transfer including a prescription entry for the system (abstract). The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness. The rationales include combining prior art elements according to known methods to yield predictable results, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Therefore, it would have been obvious to one of ordinary skill in the art to use the apparatus of modified Beiriger with an extracorporeal circuit comprising blood cassette(s) since Kelly has established that such is known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777